Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 7/14/2022. 
Claims 1-20 are pending in the application.  
Claim Rejections - 35 USC § 101
	The rejection to claims 8-14 under 35 USC § 101 bas been withdrawn due to the amendment to the claims 8-14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghosh et al. (US 20220004366, hereafter Ghosh).
 
1. A method comprising: 
receiving software artifacts representing previously developed software entities from one or more repository sources(Ghosh, see at least [0011] The software development platform is configured to generate and store a graph database comprising the nodes and edges created from the collected data in the operation of software development platform and configured to reuse existing nodes and edges, add new nodes and edges, and adjust individual attributes of existing nodes and edges … using collected data; [0040] configured with defined nodes and edges that correspond to entities and relationship. The nodes and edges are used to create a graph database representing the information that is being collected by the software application development platform … identifying valuable pathways and interrelationships that are discovered from the graph; [0047] The platform preferably includes a repository of existing source code for individual features that have been previously collected, used and/or tested to implement a corresponding feature … one that names the feature and defines associated meta data (and/or links (e.g., connect using pointers to other features);  [0049] The platform can also communicate the requirements internally via electrical communications and in response automatically generate or assemble source code that contains the source code for the selected features from the repository; [0076]; [0077] The software development platform is configured to collect data from activity in the project scope process 485, pricing process 495, and project development process 465 in accordance with platform-defined graph data structures. The data is collected is tapped or copied from the existing operation of these domains or processes to collect historical data about activity in the platform and interactions to aggregate such data. The graph data structures comprising a plurality of different types of nodes representing entities and the node types comprising template, feature, and other node types such as developer or problem and each node type having a set of defined attributes, and different types of edges that represent interrelationship between entities; [0115]); 
constructing a knowledge graph of the software artifacts (Ghosh, see at least [0098], In knowledge graph stage 6604 the platform creates or updates the knowledge graph (or graph database) using the nodes and edges created from the collected data during data ingestion 6602; [0040]; [0101]; [0120]); 
the knowledge graph representing characteristics of the software entities associated with the different software artifacts and representing relationships and interdependencies between the software entities associated with the different software artifacts (Ghosh, see at least [0044] As a base case, the node/edge relationship captured for features in projects can be queried. For example, a potential new project has been selected (e.g., by a client) to include three different features from a menu to be included in the client's project; Fig. 4 and associated texts for the graph with nodes based on or part of another nodes; [0077] The graph data structures comprising a plurality of different types of nodes representing entities and the node types comprising template, feature, and other node types such as developer or problem and each node type having a set of defined attributes, and different types of edges that represent interrelationship between entities; [0078] The edges are defined relationships between different type of nodes. Attributes can include a count or frequency associated with each edge stored in the graph database and represent how many times that the same edge connection (between the same two nodes) were found in the software projects that have been loaded into the graph database; [0082] The configured graph database incorporates nodes and entities from different processes or aspects of the platform which allows for interrogation and discovery of interrelationship and potential associations from paths containing connected nodes and edges across the different tasks, processes, or relevance; [0107]; [0108] different embedding setups are provided for different application or services, and when refreshed the right embeddings are uploaded to the right application or service; [0117] each n-dimensional vector corresponding to a node in the graph database and comprising vector values based on relationship to other nodes in the graph database. The software development platform can be configured to store a plurality of different hyper parameters corresponding to different software tools (services, software clients such as feature recommendation) on the platform …the software development platform can be configured to control the embedding generation with the hyper parameters and generate different embeddings and store the different embeddings corresponding to different software tools).
 training, using the knowledge graph, a graph neural network model to recommend one or more of the previously developed software entities for a software development objective (Ghosh, see at least [0102] the platform is configured to interact with the loaded graph database to provide feature recommendations; [0110] Preferably, the platform is configured to trigger the training of the embedding locally;  [0112] adaptability or dynamic ability to be tuned to different needs in the platform and provide on-demand support due to the pre-generation of the embedding prior to the need for handling a query or other analytic operation … the platform is configured to provide feature recommendation in real time in response to a query for a recommendation comprising selected features. This can be performed for example using the graph database and embedding arrangement. Real time refers to instantaneous or immediate response in relation to the receipt of the query; [0117]; [0118]; [0120] At step 1004, the platform trains parameters of a skip-gram model over the corpus to generate the embedding; [0121] in operation, to receive a recommendation, a list of selected features can be transmitted (as a query) to the knowledge graph capabilities. …node types that are particularly suited for feature recommendation in the field of technology. Other application or tools are not excluded by the discovery or discoveries; [0126]; [0134]).
 	the training being based on how the relationships and interdependencies relate to different functionalities of the developed software entities as related to different software development objectives and including aggregating embedding information of the knowledge graph such that pairs of entities that are deemed close in relation to each other, based on positional relationships to each other in the knowledge graph, are embedded together ([0016] embedding generation that generates an embedding comprising a plurality of n-dimensional vectors that in accordance with an embedding algorithm represent the graph database, each n-dimensional vector corresponding to a node in the graph database and comprising vector values based on relationship to other nodes in the graph database; [0018]; [0041] Edges can be defined to describe a limited set of relationships between nodes. A limited set of edges can be defined to categorize different types of node-node interrelationships; [0077] to aggregate such data … a plurality of different types of nodes representing entities and the node types …and different types of edges that represent interrelationship between entities; [0080] identify different paths starting from a node through its connected edges to other directly connected nodes and similarly continue until a criteria of the algorithm is not met (which causes that traversal to stop); [0082] discovery of interrelationship and potential associations from paths containing connected nodes and edges across the different tasks, processes, or relevance; [0104] node embeddings derived from the knowledge graph … one application may require one algorithm to generate embeddings (e.g., Metapath2vec) while other applications will require another algorithm to generate embeddings (e.g., Graph Sage); [0108] different embedding setups are provided for different application or services, and when refreshed the right embeddings are uploaded to the right application or service; [0112] generate different node embeddings that are adapted for different desired services, clients, or applications …  in relation to the receipt of the query; [0115] Embedding generation uses the selected algorithm configured in accordance with the hyper parameters to perform node embedding by applying the selected (configured) algorithm to the graph database and the algorithm … contains data value that are adapted using the corresponding algorithm to identify or communicate similarities, explicit relationships, likely relevant edges, similar nodes or similar paths (a path being a series of node and edges that form a connected chain that can be traversed without breaks); [0117] different software tools (services, software clients such as feature recommendation) on the platform. As explained above, the software development platform can be configured to control the embedding generation with the hyper parameters and generate different embeddings and store the different embeddings corresponding to different software tools).
 
   	2. The method of claim 1, further comprising generating a recommendation including one or more of the previously developed software entities to be used for the software development objective (Ghosh, see at least [0011] The software development platform is configured to generate and store a graph database comprising the nodes and edges created from the collected data in the operation of software development platform and configured to reuse existing nodes and edges, add new nodes and edges, and adjust individual attributes of existing nodes and edges, wherein the graph database represents via nodes and edges an aggregation of the software projects conducted on the software development platform and related information and is updated to include new software projects using collected data; [0047]; [0048]; [0078] a new software project may include a login feature and the login feature was previously included in the scope of other previous projects, the platform does not need to add that node to the graph database since it was previously used; [0095]);
   	3. The method of claim 1, further comprising: receiving a user input, wherein the user input includes a natural language query; converting the user input to multimodal embedding based on the natural language query; and adding a pseudo-node to the knowledge graph including the multimodal embedding (Ghosh, see at least [0014] The software development platform wherein the platform is configured, in response to the query, to control a user interaction in the project scoping process comprising displaying an option that suggests a feature to include based on the structure of the graph database; [0015] a knowledge graph process wherein the platform is configured to continuously collect data and add nodes and edges to the graph database using the collected data, store the graph database in a first location, periodically perform a script that copies the graph database, loads the copied graph database to a second location, and interacts with the copied knowledge graph as part of the operation of the project scope process to provide software tools based on the knowledge graph; [0016] The software development platform wherein the platform is configured to include embedding generation that generates an embedding comprising a plurality of n-dimensional vectors that in accordance with an embedding algorithm represent the graph database, each n-dimensional vector corresponding to a node in the graph database and comprising vector values based on relationship to other nodes in the graph database;  [0018] control the embedding generation with the hyper parameters and generate different and store different embeddings corresponding to different software tools; [0020] The software development platform wherein the software tool suggests a feature to add to the software project based on the embedding; [0041]; [0044], A query to the graph database can also involve a query to an embedding generated from the graph database and representing the graph structure in computer operationally simpler construction. … in the platform as a suggestion or automatic incorporation;[0104]; [0107] the platform can determine if the knowledge graph changes also affect the embeddings required for the application or service (e.g. new entities added or new edges added); [0108] different embedding setups are provided for different application or services, and when refreshed the right embeddings are uploaded to the right application or service; and [0109]; [0111]; [0112]; [0114]; [0116] The pipeline can run the different node embedding by fetching its configuration file (the algorithm and hyper parameters) and update the node embedding by applying the adapted/tuned algorithm to the current knowledge graph; [0117]; Note that embedding is generated (converted) based on the query and the different node embedding with different setups for different application services is multimodal and the node to be added to the graph is pseudo-node).
 	4. The method of claim 3, further comprising concatenating the multimodal embedding with edges in the knowledge graph to generate graph embedding for the pseudo-node (Ghosh, see at least [0015] continuously collect data and add nodes and edges to the graph database using the collected data, store the graph database in a first location, periodically perform a script that copies the graph database, loads the copied graph database to a second location, and interacts with the copied knowledge graph as part of the operation of the project scope process to provide software tools based on the knowledge graph; [0078] reuse existing nodes and edges, add new nodes and edges, and adjust individual attributes assigned to each edge based on new data …. The edges are defined relationships between different type of nodes; [0016] embedding generation that generates an embedding comprising a plurality of n-dimensional vectors that in accordance with an embedding algorithm represent the graph database, each n-dimensional vector corresponding to a node in the graph database and comprising vector values based on relationship to other nodes in the graph database; [0104] generate embeddings (e.g., Graph Sage); [0107] whenever the knowledge graph is refreshed for an application or service (application or service in this context referring to the software in the platform that uses the knowledge graph to provide one or functions or capabilities), the platform can determine if the knowledge graph changes also affect the embeddings required for the application or service (e.g. new entities added or new edges added); [0108]; [0117]).
   	5. The method of claim 4, further comprising: searching for one or more nodes similar to the pseudo-node in the knowledge graph; generating a recommendation including one or more of the previously developed software entities to be used for the software development objective, wherein the recommendation is based on the nodes similar to the pseudo-node in the knowledge graph (Ghosh, see at least [0080] The algorithm can traverse the knowledge graph to identify different paths starting from a node through its connected edges to other directly connected nodes and similarly continue until a criteria of the algorithm is not met (which causes that traversal to stop). So, for example, a path may involve node1-edge1-node2-edge2-node3. The algorithm identifies paths relevant to the query and stops traversing the nodes or edges when the criteria is not met. … displaying an option that suggests a feature to include based on the structure of the graph database; [0081] apply different traversal algorithms to quickly identify information (or set of relevant paths) and potential associations by traversing the nodes and edges of certain types; [0086]; [0087]; [0098];  [0099] apply a different operation or analysis on the graph database (e.g., node traversal or identify similar nodes); [0104]; [0115] identify or communicate similarities, explicit relationships, likely relevant edges, similar nodes or similar paths (a path being a series of node and edges that form a connected chain that can be traversed without breaks)).
 	6. The method of claim 1, wherein the software artifacts includes one or more of: an open source software package, a Dockerfile, a Docker image, a Docker base image, a repository, a Docker-compose file, and a helm chart (Ghosh, see at least [0011]; [0047] The platform preferably includes a repository of existing source code for individual features that have been previously collected, used and/or tested to implement a corresponding feature … one that names the feature and defines associated meta data (and/or links (e.g., connect using pointers to other features);  [0049]; [0076]; [0077]; [0115]); [0049]; [0070] Feature database 640 can also include source code for each of the plurality of available features. The saved source code provides a repository of source code for available features that the platform can use to generate object code for the actual application (e.g., based on the selected operating system) and/or to send the source code to select third party software developers to perform desired integration or modification based on customer specified requirements; [0110], package software components; [0111] embedding package).
7. The method of claim 1, wherein the knowledge graph comprises: nodes representing the software artifacts; and edges representing relationships between the software artifacts (Ghosh, see at least [0040] defined nodes and edges that correspond to entities and relationship. The nodes and edges are used to create a graph database representing the information that is being collected by the software application development platform. The resulting graph database provides more advanced, faster, granular, predictive, and more accurate system for tools or features within the software development field and the platform. The structure of the graph schema and graph database provides improvements in speed such as to provide real time responses that are not otherwise possible using conventional solutions in this field of technology (software development platforms). This incorporation materially improves the functionality of the platform and the development process through capitalizing in identifying valuable pathways and interrelationships that are discovered from the graph; [0041]; [0043]; [0044]).
 	Per claims 8-14, they are the media versions of claims1-7, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1-7 above. 
Per claims 15-20, they are the media versions of claims1-7, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1-7 above. 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
In response to applicant’s statement that Ghosh does not appear to disclose:
the knowledge graph representing characteristics of the software entities associated with the different software artifacts and representing relationships and interdependencies between the software entities associated with the different software artifacts; the training being based on how the relationships and interdependencies relate to different functionalities of the developed software entities as related to different software development objectives and including aggregating embedding information of the knowledge graph such that pairs of entities that are deemed close in relation to each other, based on positional relationships to each other in the knowledge graph, are embedded together,
Ghosh teaches the knowledge graph comprises nodes representing different entities and edges representing the interrelationship between the entities (Ghosh, see at least  [0077]) [0078]; Fig. 4 and associated texts; [0082]; [0107]; [0108] different embedding setups are provided for different application or services, and when refreshed the right embeddings are uploaded to the right application or service; [0117]) and embedding generation that generates an embedding comprising a plurality of n-dimensional vectors based on relationship to other nodes in the graph database. The knowledge graph is traversed to identify different paths though connected edges to other directly connected nodes and similarly continue until a criterion of the algorithm is not met.  The interrelationship and potential associations from paths containing connected nodes and edges across the different tasks, processes, or relevance are discovered ([0116; [0018] [0077]; [0080]; [0082]; [0104]).  Here, the directly connected edges and nodes without breaks indicate the positional relationships to each other in the graph.  Furthermore, the instant specification states that aggregating embedding is merely done by the known algorithm, GraphSage.  Ghosh also identifies similarities, explicit relationships, likely relevant edges, similar nodes or similar paths (a path being a series of node and edges that form a connected chain that can be traversed without breaks) and uses Graph Sage to generate embeddings ([0115];[0104]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/               Primary Examiner, Art Unit 2193